                UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF WISCONSIN

 OWEN ROSENBERG, CARRIE
 MCDOUGLE, CHRIS LEMKE, and
 ANGELA MILLER,
                                                           Case No. 20-CV-869-JPS-JPS
                         Plaintiffs,

 v.
                                                                             ORDER
 SC JOHNSON & SON, INC.,

                         Defendant.


       This case challenges labeling claims that certain Windex products

are “non-toxic.” On June 8, 2020, four purchasers of Windex products

(collectively, “Plaintiffs”) filed a class action complaint pursuant to 28

U.S.C. § 1332(d)(2)1 alleging (1) violations of Wisconsin’s Deceptive Trade

Practices Act (“DTPA”) and (2) unjust enrichment. (Docket #1). On

September 28, 2020, SC Johnson & Son, Inc. (“Defendant”) filed a motion to

dismiss the complaint for want of subject matter jurisdiction and for failure

to state a claim. (Docket #4). On October 19, 2020, in lieu of an opposition,


       1 This is the “Class Action Fairness Act,” which extends federal jurisdiction
to cases in which the amount in controversy exceeds $5,000,000, there is minimal
diversity, (i.e., “any member of a class of plaintiffs is a citizen of a state different
from any defendant”), and the class of plaintiffs consists of at least 100 people. 28
U.S.C. § 1332(d)(2), (5)(B). Here, there is minimal diversity because plaintiff Owen
Rosenberg is a citizen of California, and defendant is a citizen of Wisconsin. The
complaint alleges that the class will consist of “all purchasers of the Products in
the United States who bought an[y] of the Products during the time period [of]
June 8, 2017 to [the] time of trial.” (Docket #1 ¶ 45). Given the nationwide sales of
the products in question and the time frame of at least four years, the Court finds
the jurisdiction requirements of the Class Action Fairness Act have been
sufficiently alleged.



 Case 2:20-cv-00869-JPS Filed 08/02/21 Page 1 of 10 Document 21
Plaintiffs filed a first amended complaint, which alleges the same two

causes of action but included additional facts. (Docket #12). Again,

Defendant filed a motion to dismiss that complaint for want of subject

matter jurisdiction, failure to state a claim, and failure to allege fraud or

mistake with sufficient particularity. (Docket #14). That motion is now fully

briefed.2 The first motion to dismiss (Docket #4) will be denied as moot; the

second motion to dismiss (Docket #14) will be granted with leave to amend

for the reasons explained below.

1.     LEGAL STANDARDS

       1.1     Rule 12(b)(1)

       Federal Rule of Civil Procedure 12(b)(1) provides for dismissal of a

case where the Court lacks subject matter jurisdiction. When faced with a

jurisdictional challenge, the Court accepts as true the well-pleaded factual

allegations found in the complaint, drawing all reasonable inferences in

favor of the plaintiff. Ctr. for Dermatology & Skin Cancer, Ltd. v. Burwell, 770

F.3d 586, 588 (7th Cir. 2017). In this context, the Court may also consider

extrinsic evidence adduced by the parties. Lee v. City of Chicago, 330 F.3d

456, 468 (7th Cir. 2003).




       2 Plaintiffs have voluntarily dismissed their claim for unjust enrichment.
(Docket #19 at 11). Defendant “agrees with this action,” but requests the Court
dismiss the claim with prejudice because “Plaintiffs will not be able to remedy this
failing by amending the pleadings.” (Docket #20 at 13). While this is a compelling
point, the issue has not been briefed, and the Court declines to decide the merits
of the claim without the benefit of Plaintiffs’ argument. Additionally, at this time,
it would not be a prudent exercise of discretion to dismiss the claim with prejudice
absent both parties’ consent. See Fed. R. Civ. P. 41(a)(1)(B). Accordingly, the unjust
enrichment claim will be dismissed without prejudice.


                           Page 2 of 10
 Case 2:20-cv-00869-JPS Filed 08/02/21 Page 2 of 10 Document 21
       1.2    Rule 12(b)(6) and Rule 9(b)

       Federal Rule of Civil Procedure 12(b) provides for dismissal of

complaints which, among other things, fail to state a viable claim for relief.

Fed. R. Civ. P. 12(b)(6). To state a claim, a complaint must provide “a short

and plain statement of the claim showing that the pleader is entitled to

relief.” Fed. R. Civ. P. 8(a)(2). In other words, the complaint must give “fair

notice of what the . . . claim is and the grounds upon which it rests.” Bell

Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). The allegations must

“plausibly suggest that the plaintiff has a right to relief, raising that

possibility above a speculative level.” Kubiak v. City of Chicago, 810 F.3d 476,

480 (7th Cir. 2016) (internal citation omitted). Plausibility requires “more

than a sheer possibility that a defendant has acted unlawfully.” Olson v.

Champaign County, 784 F.3d 1093, 1099 (7th Cir. 2015) (internal citations and

quotations omitted). In reviewing the complaint, the Court is required to

“accept as true all of the well-pleaded facts in the complaint and draw all

reasonable inferences in favor of the plaintiff.” Kubiak, 810 F.3d at 480–81.

However, the Court “need not accept as true legal conclusions, or

threadbare recitals of the elements of a cause of action, supported by mere

conclusory statements.” Brooks v. Ross, 578 F.3d 574, 581 (7th Cir. 2009)

(internal citations and quotations omitted).

       “In alleging fraud or mistake, a party must state with particularity

the circumstances constituting fraud or mistake.” Fed. R. Civ. P. 9(b). In

other words, the Plaintiff must set forth the “who, what, when, where, and

how of the fraud.” Pirelli Armstrong Tire Corp. Retiree Med. Benefits Tr. v.

Walgreen Co., 631 F.3d 436, 441–42 (7th Cir. 2011) (quoting United States ex

rel. Lusby v. Rolls-Royce Corp., 570 F.3d 849, 854 (7th Cir. 2009)).




                           Page 3 of 10
 Case 2:20-cv-00869-JPS Filed 08/02/21 Page 3 of 10 Document 21
2.     RELEVANT FACTS

       Plaintiffs are four individuals who bought “one or more” Windex

“Non-Toxic Formula” products, believing such purchases would “avoid

harm caused by harsh chemicals.” (Docket #12 ¶¶ 57–62). The products in

question are Windex Original Glass Cleaner, Windex Multi-Surface

Cleaner, Windex Vinegar Cleaner, and Windex Crystal Rain (Ammonia-

Free) (collectively, “the Products”). Each product boasts a “non-toxic

formula.” (Id. ¶ 2). The bottles also claim to be made of either “100% Ocean

Plastic” or “100% Recycled Plastic.” (Id.)

       Plaintiffs purchased the Products because “they wanted to avoid

harm caused by harsh chemicals” and understood the term “non-toxic” to

mean that the products were “not harmful to people . . .or the

environment.” (Id. ¶¶ 15, 62).3 Plaintiffs would “buy the Products again if

assured [they] did not contain components which were toxic and had the

harsh physical and environmental effects they did.” (Id. ¶ 63). Had Plaintiffs

known that these products were, in fact, toxic, “they would not have bought

the Products or would have paid less for them.” (Id. ¶ 48). Plaintiffs allege

that the “non-toxic” label “causes consumers to believe that Defendant’s

products are safer than they actually are,” in violation of Wisconsin’s

DTPA. (Id. at 17).4 Additionally, the non-toxic label “caused consumers to




       Though this is not pled with the utmost clarity, Plaintiffs explain that they
       3

“understood non-toxic in the manner identified above,” which, in turn, describes
how a reasonable consumer would understand the term “non-toxic,” i.e., as not
harmful to people or the environment. See generally (Docket #12).
       4 In light of an error in the complaint’s paragraph numbering scheme, the
Court will pin cite to pages in situations where a citation to the paragraph would
result in confusion.


                           Page 4 of 10
 Case 2:20-cv-00869-JPS Filed 08/02/21 Page 4 of 10 Document 21
purchase Defendant’s products believing they were environmentally

friendly and non-toxic when, in fact, they were not.” Id.

       The Federal Trade Commission (FTC) has promulgated a series of

regulations known as the “Green Guides” to “help marketers avoid making

environmental marketing claims that are unfair or deceptive.” 16 C.F.R. §

260.1. These regulations forbid misrepresentations, “directly or by

implication, that a product, package, or service is non-toxic,” either to

humans or the environment generally. Id. § 260.10(a). The Green Guides

instruct marketers to “have competent and reliable scientific evidence” that

the product in question “is non-toxic for humans and for the environment.”

Id.

3.     ANALYSIS

       3.1     Article III Standing

       Defendant first contends that Plaintiffs lack Article III standing to

bring these claims. A litigant has standing to sue in federal court only when

(1) the litigant has suffered an injury in fact, (2) the injury is “causally

connected to the challenged conduct of the defendant,” and (3) the injury is

“likely to be redressed by a favorable judicial decision.” Doe v. Holcomb, 883

F.3d 971, 975 (7th Cir. 2018) (citing Lujan v. Defenders of Wildlife, 504 U.S. 555,

560–61 (1992)). Here, Plaintiffs appear to satisfy all three elements. They

claim that they paid too much for cleaning products that they believed to

be non-toxic but were, in fact, toxic. (Docket #12 ¶¶ 47, 48). This injury was

caused by Defendant’s representations that the Products were non-toxic,

and therefore safe for humans and the environment. (Id. ¶¶ 14–16, 62).

Plaintiffs seek money damages and injunctive relief. (Id. at 19).

       Notwithstanding this showing, Defendant advances two standing

arguments: first, that Plaintiffs lack standing because they are attempting


                           Page 5 of 10
 Case 2:20-cv-00869-JPS Filed 08/02/21 Page 5 of 10 Document 21
to bring claims for products that they are not alleged to have purchased;

second, that they are not entitled to injunctive relief because they cannot

allege a future injury. As to the first argument, it is wholly without merit.

Though the allegations are unclear as to which plaintiff purchased which

product (these shortcomings will be discussed in Section 3.2, infra),

Plaintiffs have clearly alleged that they purchased the following offending

products: “Original Non-Toxic Formula, Vinegar Non-Toxic Formula,

Ammonia-Free      Non-Toxic     Formula     and   Multi-Surface    Non-Toxic

Formula.” (Docket #12 ¶¶ 2, 57–60). They even provided photographs of

these products. See (id. ¶ 2). This is not a case where Plaintiffs alleged that

they only purchased four products, but claimed relief for injuries arising

from 70 other products. Cf. Kisting v. Gregg Appliances, Inc., No. 16-CV-141,

2016 WL 5875007, at *3–5 (E.D. Wis. Oct. 7, 2016). Rather, the complaint

alleges that Plaintiffs purchased these four products, and they are seeking

relief based on these four products.

       Defendant’s argument regarding injunctive relief under the DTPA

warrants more nuanced consideration. There is some disagreement among

courts within the Seventh Circuit as to whether plaintiffs who, “having

unveiled the defendant’s deception,” are stripped of standing to pursue

injunctive relief on the grounds that they are unlikely to be deceived again.

Compare Leiner v. Johnson & Johnson Consumer Co., Inc., 215 F. Supp. 3d 670,

673 (N.D. Ill. 2016) (concluding that a plaintiff had standing to bring her

claims under an Illinois consumer protection law) with Benson v. Fannie May

Confection Brands, Inc. No. 17-C-3519, 2018 WL 1087639, at *5 (N.D. Ill. Feb.

28, 2018) (holding that no injunctive relief was available because plaintiffs

“[a]lready aware of [the] deceptive practices. . .cannot claim they will be

deceived again in the future.”).


                           Page 6 of 10
 Case 2:20-cv-00869-JPS Filed 08/02/21 Page 6 of 10 Document 21
       The Seventh Circuit recently addressed standing for injunctive relief

in a deceptive advertisement case in connection with a defendant’s attempt

to “pick off” a class representative. Laurens v. Volvo Cars of N. Am., LLC, 868

F.3d 622 (7th Cir. 2017). In Laurens, the plaintiffs purchased a hybrid car

with an advertised battery range of 25 miles. Id. at 623. In reality, the car

averaged “a puny eight to ten miles of battery-only driving.” Id. at 623–24.

The plaintiffs filed a class action seeking damages and injunctive relief. Id.

at 624. Though not central to the case, the Seventh Circuit touched on the

issue of the plaintiffs’ standing to pursue injunctive relief in a deceptive

advertisement case. Id. at 625.

       The Seventh Circuit explained that the plaintiffs would need to

“demonstrate a stake in injunctive relief in particular.” Id. It observed that

the plaintiffs might have difficulty making such a showing, given that they

were already wise to the car manufacturer’s false advertisement. Id.

Nevertheless, the Seventh Circuit highlighted that the underlying dispute

had not been settled and the fact that plaintiffs sought “to serve as class

representatives complicate[d] matters.” Id. Indeed, “the fact that one lie has

been uncovered may not, in fact, resolve the full dispute.” Id. The Laurens

court made clear that the record had not been made, and the district court

would be “free to draw, or not to draw, the conclusion that [the plaintiff]

has not met her burden to show standing for injunctive relief.” Id. at 629

(Kane, J., concurring); cf. Conrad v. Boiron, Inc., 869 F.3d 536, 542 (7th Cir.

2017) (finding no standing and distinguishing itself from Laurens where

there was no possibility of class treatment and the record “unequivocally

foreclose[d]” any possibility of injunctive relief).

       The Seventh Circuit’s circumspection with regard to this issue

reflects an enduring conundrum: to strip “a prospective plaintiff of


                           Page 7 of 10
 Case 2:20-cv-00869-JPS Filed 08/02/21 Page 7 of 10 Document 21
standing to seek an injunction [of a deceptive practice] solely because they

are aware of a past wrong” would lead to “anomalous results.” Le v. Kohls

Dep’t Stores, Inc., 160 F. Supp. 3d 1096, 1111 (E.D. Wis. 2016). Defendant

relies on Camasta v. Jos. A. Bank Clothiers, Inc., in which the Seventh Circuit

dismissed a claim for injunctive relief brought under the Uniform

Deceptive Trade Practices Act on the grounds that a plaintiff who was

aware of deceptive sales practices was not “likely” to be harmed by them

in the future. 761 F.3d 732, 740 (7th Cir. 2014). However, in Camasta, the only

allegation before the district court that the plaintiff would suffer a future

harm was a single, sweeping claim that “there is a substantial danger that

[the defendant’s] wrongful retail practices will continue.” Camasta v. Jos. A.

Bank Clothiers, Inc., Case No. 12-C-7782, 2013 WL 474509, at *6 (N.D. Ill. Feb.

7, 2013). Thus, as this Court has previously observed, “from a legal

perspective, the Camasta court merely repeated the well-accepted rule that

the standing inquiry for the purpose of injunctive relief is probabilistic, i.e.,

is there ‘likelihood’ that some harm will be suffered by the plaintiff in the

future?” Le, 160 F. Supp. 3d at 1111.

       It is on this point that Plaintiffs’ complaint falters. There are no

allegations that Plaintiffs were likely to be harmed by ongoing labeling

practices when they filed suit. There were no allegations that Plaintiffs were

likely to confront or inadvertently purchase these deceptively labeled

products in the future and suffer harm—there is only a conditional

statement that Plaintiffs would buy the Products again “if assured [they]

did not contain. . .” toxic components. (Docket #12 ¶ 63). Nor are there

allegations that these labeling practices are so pervasive across a variety of

Defendant’s products that Plaintiffs could never be clearly on notice as to a

specific product’s deceptive advertisement, because the deception is too


                           Page 8 of 10
 Case 2:20-cv-00869-JPS Filed 08/02/21 Page 8 of 10 Document 21
far-reaching. Cf. Le, 160 F. Supp. 3d at 1110. The lack of a likely future injury

means there is no “actual case or controversy” as required for Article III

jurisdiction on the issue of injunctive relief. City of Los Angeles v. Lyons, 461

U.S. 95, 101–02 (1983). This is not to say that a plaintiff could never plead

such injury—only that Plaintiffs have failed to do so here. Thus, Plaintiffs’

plea for injunctive relief must be dismissed for lack of standing without

prejudice.

       3.2    DTPA Claim for Damages

       Plaintiffs’ plea for monetary damages persists, so the Court now

turns to whether they have adequately stated a claim under the Wisconsin

DTPA. Plaintiffs must allege that “(1) the defendant made a representation

to the public with the intent to induce an obligation, (2) the representation

was untrue, deceptive or misleading, and (3) the representation materially

induced (caused) a pecuniary loss to the plaintiff[s].” Novell v. Migliaccio,

749 N.W.2d 544, 553 (Wis. 2008) (citations and quotation omitted); Miller v.

Vonage Am., Inc., Case No. 14-CV-379, 2015 WL 59361, at *5 (E.D. Wis. Jan.

5, 2015) (“Because a claim under the DTPA sounds in fraud, it must be

pleaded with particularity.”).

       Plaintiffs   have    generally    alleged    that    Defendant     made

representations about the non-toxicity of their products knowing that the

reasonable consumer was likely to construe those representations to mean

that the products are safer than, perhaps, they really are. Plaintiffs have also

alleged that these representations are untrue or misleading, given the

ingredients list and their common side-effects. Additionally, Plaintiffs have

alleged that the representation caused loss, as they paid a premium for

products that were not actually as safe as they purported to be.

Nonetheless, Plaintiffs’ claim is not pled with particularity. Which plaintiff


                           Page 9 of 10
 Case 2:20-cv-00869-JPS Filed 08/02/21 Page 9 of 10 Document 21
purchased which product? When? Where? How much did they pay? How

much more expensive were the “non-toxic” products compared to those

without such a label? Plaintiffs’ shortcomings are curable, and they will be

afforded the opportunity to file an amended complaint.

4.     CONCLUSION

       Defendant’s motion to dismiss will be granted as stated in the text of

this Order. Plaintiffs will be afforded twenty-one (21) days in which to file

an amended complaint. If Plaintiffs do not file an amended complaint

within twenty-one (21) days of the date of this Order, the case will be

dismissed without prejudice with no further notice from the Court.

       Accordingly,

       IT IS ORDERED that Defendant’s first motion to dismiss (Docket

#4) be and the same is hereby DENIED as moot;

       IT IS FURTHER ORDERED that Defendant’s second motion to

dismiss (Docket #14) be and the same is hereby GRANTED as stated in the

text of this Order; and

       IT IS FURTHER ORDERED that Plaintiffs file an amended

complaint within twenty-one (21) days of the date of this Order.

       Dated at Milwaukee, Wisconsin, this 2nd day of August, 2021.

                                   BY THE COURT:



                                   ____________________________________
                                   J. P. Stadtmueller
                                   U.S. District Judge




                           Page 10 of 10
 Case 2:20-cv-00869-JPS Filed 08/02/21 Page 10 of 10 Document 21
